    Case 4:11-cr-40004-JPG Document 59 Filed 06/10/20 Page 1 of 2 Page ID #204




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

          v.                                              Case No. 11-cr-40004-JPG

  JEREMIAH N. GARRETT,

                 Defendant.

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on the defendant’s second pro se motion for a reduction of

his criminal sentence following the retroactive application of the Fair Sentencing Act of 2010, Pub. L.

111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010), as set forth in the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222 (2018) (Doc. 54). The defendant previously filed a similar

motion (Doc. 52), which the Court dismissed because the Court had already considered the Fair

Sentencing Act when it sentenced him (Doc. 53). The Court construes the defendant’s current motion

as seeking reconsideration of that ruling following the decision of the United States Court of Appeals

for the Seventh Circuit in United States v. Shaw, 957 F.3d 734 (7th Cir. 2020).

       In its prior ruling, the Court recounted the relevant history of the defendant’s case. In March

2011, he pled guilty to two counts of distributing crack cocaine in September 2010. In June 2011, the

Court sentenced him to serve 216 months on each count, to run concurrently. The Court imposed this

sentence in accordance with the sentencing amendments made by § 2 of the Fair Sentencing Act,

which had become effective August 3, 2010. Because it had already imposed the defendant’s

sentence in accordance with the Fair Sentencing Act, the Court was prohibited from entertaining his

motion for a reduction. First Step Act § 404(c).

       Nothing in Shaw changes the Court’s prior conclusion. In Shaw, the Court of Appeals held

that a defendant’s eligibility for a reduction under § 404 of the First Step Act depends on whether the
    Case 4:11-cr-40004-JPG Document 59 Filed 06/10/20 Page 2 of 2 Page ID #205




Fair Sentencing Act changed the punishment provision applicable to the statute of conviction as

charged in the indictment without reference to relevant conduct. Shaw, 957 F.3d at 739 (“The

defendants’ offenses are ‘covered offenses’ under the plain language of the First Step Act because the

Fair Sentencing Act modified the penalties for crack offenses as a whole, not for individual

violations.”). Shaw did not dispense with the requirement that the Court must not have already

applied the Fair Sentencing Act to the defendant. First Step Act § 404(c). Nor did Shaw change the

requirements that the offense have occurred before August 3, 2010, and that the Fair Sentencing Act

have modified the statutory sentencing range, First Step Act § 404(a), neither of which occurred in the

defendant’s case.

       Because Shaw did not change the Court’s previous analysis, the Court DENIES the defendant’s

motion to reconsider that ruling (Doc. 54).

IT IS SO ORDERED.
DATED: June 10, 2020


                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                2
